Citation Nr: 1218089	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, with degenerative disc disease.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2011, the Veteran testified during a personal hearing at the RO and, in March 2012, he testified during a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has a back disorder related to his period of active military service, and degenerative disc disease was not shown to be compensably disabling within one year of separation from active duty. 

2.  The evidence of record preponderates against a finding that the Veteran has hearing loss related to his period of active military service, and a sensorineural hearing loss was not shown to be compensably disabling within one year of separation from active duty. 

3.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during active military service. 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, and a sensorineural hearing loss may not be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

3.  Resolving all doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 38 C.F.R. §§ 3.102, 3.159, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a February 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the February 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

Further, in March 2007, the Veteran was afforded VA examinations in connection with his claims on appeal, and the reports are of record.  The Board notes that the March 2007 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  The examination reports satisfy 38 C.F.R. § 3.326 (2011).  In the spine examination report, the VA examiner noted the absence of any post service chiropractic treatment records since the Veteran's discharge although, in May 2011, the RO received treatment records dated from 2007 to 2009.  However, these records essentially duplicate the recent VA examination clinical findings as to the current status of the Veteran's back disorder, and remand for further examination or records review is not warranted.   The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

The Veteran contends that he has a back disorder with degenerative disc disease that was incurred during his active military service.  He notes that, in March 1970, he sustained a low back injury and says he experienced low back pain since that time.  The Veteran further asserts that he has bilateral hearing loss and tinnitus due to his exposure to acoustic trauma in service.  He says his military occupation as a armor reconnaissance specialist exposed him to heavy vehicle, demolition, and other noise and that he experienced hearing loss and tinnitus since his discharge from service.  Thus, the Veteran maintains that service connection is warranted for a back disorder and bilateral hearing loss and tinnitus.  

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence preponderates against his claims for service connection for a back disorder and bilateral hearing loss and they must be denied.  

However, the Board further finds that the evidence as to the question of whether tinnitus was incurred in active service is in equipoise.  Resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arthritis and sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, a broken leg, or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the etiology of orthopedic and audiologic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

A. Back Disorder

In his April 2009 substantive appeal, the Veteran said that his lower back problems were caused by a fall when he slipped and fell on an iced-over M-114 hatch and landed on his tailbone.  He submitted some copies of photographs of the vehicles on which he said that he injured his tailbone.  

During his May 2011 personal hearing at the RO, the Veteran said that, after his tailbone injury, he was treated in the dispensary where x-rays were taken, and he was informed that he "had two fractures" (see RO hearing transcript at page 5).  He said that he asked the clinician what would be done about them and was advised that there was nothing he could do (Id. at 5-6).  The Veteran believed his injury occurred in February 1970 and that he went to the dispensary that day (Id. at 8).  Post service, in 1980, he started seeing a private physician whose records were unavailable and, in 2001 or 2002, he started seeing Dr. K.T. (Id. at 9).

During his March 2012 Board hearing, the Veteran testified that, in March 1970, he slipped from a vehicle in which he was riding and injured his lower back (see Board hearing transcript at page 3).  He immediately went to sick call and said he was told by a physician that results of x-rays taken at the time showed a "fracture in [his] rear end" (Id. at 4).  The Veteran was treated with strong pain medication and said he was currently unable to bend over without extreme pain (Id.).  The Veteran also said that, from 1999 to 2001, he received private chiropractic treatment but was unable to obtain those medical records (Id. at 5).  He said Dr. K.T., his current chiropractor, believed his back problems "could" have been caused by his military service but could not make a statement affirming that it was or was not, but thought it was "very possible"(Id. at 6).  The Veteran denied having a post service back injury and said he had low back symtoms since his in-service injury (Id. at 6).

Service treatment records show that, on a report of medical history completed in March 1969, when the Veteran was examined for induction into service, he checked no to having back trouble of any kind.  On examination at time, a spine abnormality was not noted and he was found qualified for induction into active service.

A March 30, 1970 clinical record indicates that the Veteran was seen with complaints in his lower back that were present for approximately three weeks.  He complained of pains in the coccygeal region.  Objectively, there was tenderness in the coccygeal region but no tenderness to palpation and no evidence of pilonidal cyst formation or abscess at the time, that the examiner thought "may be the cause".  Treatment included Darvon medication and he was advised to take sitz baths.  

When seen on March 31, 1970, the Veteran was described as somewhat improved.  Results of x-rays of his lumbosacral spine taken that day revealed no evidence of fracture or compression and he was advised to continue taking sitz baths.  When examined for separation in January 1971, the Veteran's spine and musculoskeletal system were described as normal.

Private medical records from K.T., Jr., D.C., dated from March 2007 to March 2009, reflect the Veteran's treatment for back pain.

In March 2007, the Veteran underwent VA orthopedic examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that, while service treatment records showed the Veteran's complaints of coccyx pain in March 1970, he currently complained of low back pain.  He had soreness and stiffness in the lower back with right leg cramping that was unrelated to his back.  The Veteran denied a history of post service back injury.  Results of x-rays of his lumbosacral spine showed mild degenerative changes of the lower lumbar spine.  The assessment was age-acquired degenerative disc disease of the lumbar spine.  

According to the VA examiner, there was no evidence in the service treatment records that the Veteran ever had a fall or an accident while he was in the military.  The only instances in which he was seen were for coccyx pain of an undetermined origin.  It was noted that this coccyx pain was not due to a specified injury but it evidently resolved with treatment with Darvon and he did have a normal lumbar spine x-ray at that time.  The VA examiner stated that there was no evidence that the Veteran complained about lumbar or coccyx pain since his 1971 service discharge and that, although the Veteran said he had chiropractic treatment, there was no documentation of treatment for a back disorder since his discharge (records of treatment from 2007 to 2009 were subseqently added to the file).  The VA examiner opined that the Veteran's current age-related acquired degenerative disc disease of the lumbar spine was not connected to and not due to the military service complaints of coccyx pain in 1970.

In an April 2007 signed staement, Dr. K.T., the Veteran's treating chiropractor, said that the Veteran's chief complaint was back and right leg pain.  It was noted that the Veteran had a history of a previous injury in service when he slipped from the top of a military tank, falling backward onto the latch mechanism of the tank's hatch cover, and landing on his lower spine.  As a result of this injury, the Veteran reported an ongoing history of chronic lower spinal area pain with sciatica and gait alteration.  In Dr. K.T.'s opinion, there was a high probability that the Veteran's current complaint was a result of the injury received during military service.

In April and July 2007 signed statements from D.W.C. and D.L.R., respectively, the Veteran's railroad coworkers said that they knew him for many years and he had a very weak back.  D.W.C. said that before and after his tenure in service, the Veteran communicated the extent of his in-service injuries.

In a March 2009 signed statement, Dr. K.T., the private chiropractor, indicated that he treated the Veteran since March 2007, and reiterated his previously stated opinion.  The Veteran's diagnoses included lumbo-sacral sprain/strain, sciatica, saroilitis, lumbalgia, and muscle spasms.  

Here, the Veteran has contended that service connection should be granted for a back disorder with degenerative disc disease.  However, the record reflects that he was clinically evaluated as having a normal spine and musculoskeletal system on separation from service and the first post service medical evidence of record of a back disorder is from 2007, over 35 years after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.) 

In March 2007, a VA examiner opined that the Veteran's age-related acquired degenerative disc disease of the lumbar spine was not connected to and not due to the military service complaints of coccyx pain in 1970.

In support of his claim, the Veteran would point to the April 2007 written statement provided by Dr. K.T., who said that there was a high probability that the Veteran's current (back) complaint was a result of the injury received during military service.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinion is considered probative if it is definitive and supported by detailed rationale.  Id. at  448-9.

The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Id. at 304. 

Here, the Board does, in fact, adopt the March 2007 VA examiner's opinion on which it bases its determination that service connection for a back disorder with degenerative disc disease is not warranted.  Wray v. Brown, 7 Vet. App.488, 493 (1995) (to the effect that where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion).

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. at 493.

The March 2007 VA opinion, is factually accurate, fully articulated, and contains sound reasoning; it is clearly the most probative evidence concerning the questions at issue.  Therefore, the VA opinion is afforded significant probative value. 

The Board therefore places greater weight on the March 2007 VA examiner's opinion that finds that the Veteran did not have a back disorder incurred in active service, than on the April 2007 opinion rendered by Dr. K.T., the private chiropractor, to the effect that there was a high probability that the Veteran's current (back) complaint was a result of the injury received during military service, although the chiropractor offered no rationale for his opinion other than the Veteran's self reported history.  See Owens v. Brown, 7 Vet. App. at 433 (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. at 473 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches"); see also Hernandez-Toyens v. West, 11 Vet. App. at 382.  

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion offered by the VA examiner who provided the March 2007 examination report and opinion.  This VA examiner had the opportunity to review all the Veteran's medical records regarding the diagnosis of a back disorder and performed a clinical evaluation.  This VA examiner explained that there was no evidence in the service treatment records that the Veteran ever had a fall or an accident in service.  The examiner noted that the only instances in which the Veteran was seen by medical personnel were for coccyx pain of an undetermined origin that apparently resolved with treatment of Darvon and results of an x-ray of the Veteran's lumbar spine taken at the time were normal.  Further, the VA examiner noted that the Veteran said he received chiropractic treatment since discharge, but there was no documentation of such in the files (Dr K.T.'s records of treatment from 2007 to 2009 were received by the RO in 2011). 

As to the April 2007 opinion from Dr. K.T., the private chiropractor, who opined that there was a high probability that the Veteran's current (back) complaint was a result of the injury received during military service, the Board finds that, given the scope and depth of the April 2007 VA examiner's rationale, his opinion carries more weight than that of Dr. K.T.  Dr. K.T. reports that as a result of injury in service, the Veteran reported "ongoing history of chronic lower spinal area pain, with sciatica and gait alteration".  There is no support for this in the record.  The complaints in service were related to the tailbone.  It would be expected that symptoms of sciatica and gait alteration, would have been noted by an examiner when the Veteran was seen in service or on separation examination.  The Veteran himself has not contended that he had sciatica and gait alteration from service to present.  Such symptoms would suggest a more severe incident than that reflected in the service treatment records.  The VA examiner's report suggests a better understanding of what was exhibited in service.  The Board finds April 2007 opinion from Dr. K.T. to be of little probative value.  

The Board finds that the March 2007 VA examiner's opinion is most persuasive in that this clinician reviewed the Veteran's medical records and provided a rationale for his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Wray v. Brown, 7 Vet. App. at 493 (where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion).  The Board does, in fact, adopt the March 2007 VA examiner's opinion on which it bases it determination that service connection for a back disorder with degenerative disc disease is not warranted. 

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have a back disorder related to his period of active military service.  While, in his oral and written statements, the Veteran asserts that he sustained a back injury in service, the March 2007 VA examiner commented that there was no evidence in the service treatment records that the Veteran ever had a fall or an accident while in service.  The Veteran was seen twice for coccyx pain but the clinical record is not referable to a history of a back injury or a fall.  The Veteran testified that he was told that x-rays of his back taken at the time showed that he had a fracture but, as noted by the VA examiner, results of x-ray of the Veteran's lumbar spine were essentially normal.  The Veteran testified he had excellent insurance with the railroad company and was treated for earaches and other problems over the years, but was not seen for back problems until 1999 when he saw a chiropractor.  The Board does not find it likely that the Veteran had significant back disability for almost 30 years following service and did not seek treatment when it would have been covered by insurance and he did seek treatment for other maladies over the period.  The Board does not find the Veteran's statements regarding the continuity of symptomatology convincing or reliable.  

There are no grounds to grant the Veteran's claim on a direct-incurrence basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

As a preponderance of the evidence of record is against the claim of entitlement to service connection for a back disorder with degenerative disc disease, the Veteran's claim must be denied. 

While the Veteran maintains that he has a back disorder related to his active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise. See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain, shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for a back disorder with degenerative disc diease and his claim must be denied. 

B. Bilateral Hearing Loss and Tinnitus

In his April 2009 substantive appeal, the Veteran described his exposure to acoustic trauma in service from armored vehicles, personnel carriers, and concussions from small arms and other training exercises.  At his May 2011 personal hearing, the Veteran's service representative indicated that the Veteran said he never had an audiological evaluation at separation and pointed out that the pure tone thresholds on his induction and separation examination reports were identical, that he contended made the findings suspect.  

The Veteran said that his tinnitus began soon after his 1971 discharge from service (see RO hearing transcript at page 13).  He said he noticed that he had a ringing in his ears when he got out of service and "may have had it while [he] was in" service as he was "in a noisy environment" (Id. at 14).  The Veteran described noise exposure from firing large and small guns and demolition training and did not recall any particular incident after which his tinnitus began (Id. at 17).  Post service, he said that hearing protection was issued in the late 1970s in his railroad work and he wore it most of the time, but not always (Id. at 16).  He said he rarely hunted in his personal life and occasionally mowed the lawn, as he had grown sons.  The Veteran said he saw an ear, nose and throat specialist regarding his tinnitus who said it was an irreversible condition, but did not have the treatment records (Id. at 14.).  

During his March 2012 Board hearing, the Veteran testified that his military occupation in service as an armor reconnaissance specialist exposed him to acoustic trauma including from heavy vehicles he drove and demolition noise (see Board hearing transcript at page 7).  He said that, shortly after service, he began working as a locomotive engineer for Union Pacific Railroad where he worked for the next 38 years (Id. at 9 and 14).  During that time, he underwent regular vision and hearing tests.  The Veteran said that he noticed a hearing loss on "all" of his hearing tests (Id. at 15).  He used hearing protection in his railroad work (Id. at 12).  The Veteran said his hearing was below par when tested four years earlier but he was allowed to continue working because he was close to retirement and retired two and one half years ago (Id. at 10 and 15).  The Veteran denied receiving any private medical treatment for hearing loss (Id. at 17).

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Id. at 159.  The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, supra. 

Service treatment records reveal that, on a report of medical history completed in March 1969, when he was examined for induction into active service, the Veteran checked yes to having ear, nose or throat trouble, but checked no to having hearing loss, and the examiner noted that he had ear infections and nose bleeds in the past.  On examination at that time, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
-
5
LEFT
0
-5
-5
-
-5

An ear abnormality was not noted and the Veteran was found qualified for induction into active service.  

In a signed statement dated on May 26, 1969, T.R.J., M.D., noted that the Veteran was scheduled to appear for physical examination for induction into the Army.  Dr. T.R.J. said that the Veteran had repeated ear infections and his hearing was somewhat impaired, and requested that his hearing acuity be checked.

When examined for separation in January 1971, an ear abnormality was not noted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
-
5
LEFT
0
-5
-5
-
-5

Post service, the Veteran underwent VA audiology examination in March 2007.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that the Veteran had normal hearing in both ears at induction in March 1969 and at separation in January 1971.  The examiner also said that Bekesy tracings were available in the claims file that confirmed normal hearing bilaterally at induction.  The Veteran complained of a ringing in his ear, with difficulty hearing and understanding normal conversation.  

The Veteran reported that, prior to service, the Veteran worked as a plumber's apprentice and that his military occupation in service was as an armor reconnaissance/forward observer.  He described noise exposure to firearms, machine guns, mortars, missile launchers (training only), firing range, tanks, heavy artillery, combat explosion, demolitions (daily), and truck driver (occasional).  He did not use hearing protection.  After discharge, the Veteran worked on a railroad since 1971 and was required to use hearing protection.  He also reported noise exposure from firearms (hunting, right-hand shooter), carpentry and power tools, power lawn mower, and weed eater).  

Further, the Veteran reported having tinnitus that started in 1971 and was constant in its loudness and ringing.  The Veteran indicated that he knew that he did not have the ringing in his ear prior to entering service and stated that the constant ringing began soon after discharge in 1971.  The VA examiner noted that tinnitus was a subjective complaint and no objective measures existed to validate its presence or absence.  Additionally, the Veteran described having a gradual onset of hearing loss that started in 1971 and gave a history of ear infections in the 1970s.

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
55
LEFT
25
25
20
25
40

Speech recognition scores on the Maryland CNC Test were 96 percent in the Veteran's right ear and 98 percent in his left ear.  The diagnoses were moderate to moderately severe hearing loss in the Veteran's right ear and a mild to moderate hearing loss in his left ear.  

The VA examiner said that audiometric data from the Veteran's induction and separation examinations revealed that he had normal bilateral hearing in all frequencies, and Bekesy tracings in the file conformed the normal hearing at induction.  H reported significant post-service noise exposure as a locomotive operator sine 1971 with the required use of hearing protection starting "in the late (19)70s".  He also had civilian noise exposure while hunting and other recreational noise exposure such as mowing the lawn and using power tools.  Based on the claims file records and the report of post-service civilian noise exposure, the VA examiner opined that the Veteran's military noise exposure did not cause his current hearing loss.

As to the Veteran's tinnitus, the VA examiner noted that he said it started n 1971 and was constant.  The Veteran said he knew he did not have the tinnitus prior to entering service but was unable to recall an event or incident that may have contributed to his tinnitus.  In the absence of cochlear impairment at the time of separation from service, and in the absence of any documentation of complaints of tinnitus before or at the time of discharge, in the VA examiner's opinion, acoustic trauma in service was less likely as not contributory to the Veteran's report of tinnitus.

Bilateral Hearing Loss

The Veteran has contended that service connection should be granted for bilateral hearing loss.  Although the evidence shows that the Veteran currently has bilateral hearing loss, see 38 C.F.R. § 3.385, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his bilateral ear hearing acuity was normal on separation from service and the first post service evidence of record of bilateral hearing loss is from 2007, over 36 years after the Veteran's separation from service.  Moreover, in March 2007, a VA audiologist opined that it was not likely that the Veteran's current hearing loss was due to acoustic trauma in military service.  There is no medical opinion that contradicts the VA examiner's opinion.

The Veteran's recollection that he has a hearing loss that started shortly after service is not convincing evidence that he has a hearing loss that is service-connected.  As noted, his hearing was within normal limits at examination on service discharge.  If a sensorineural hearing loss was manifested to a compensable degree within the first post service year, it could be presumed to have been incurred therein.  However, his exhibited bilateral hearing loss on the recent VA examination was not compensably disabling and it does not seem likely that it would have been on any audiometric testing within the first post service year.  The Veteran testified that his hearing loss was evident in all hearing tests performed by the Union Pacific Railroad but he was allowed to keep working (see Board hearing transcript at pages 15-16)

However, the Veteran, as lay person without medical training, does not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements.  Even medical professionals utilize audiometric testing to identify the presence of defective hearing for purposes of diagnoses.  While the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. at 186.  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the claimed bilateral hearing loss. 

The evidence reveals no competent evidence showing a nexus between any in-service injury or disease and the disorders which caused and contributed to his currently claimed bilateral hearing loss.  The preponderance of the evidence is therefore against the appellant's claim.

Tinnitus

The Veteran's service records document that he served as an armor reconnaissance specialist.  He reported exposure to demolition training and large guns that he believed contributed to his tinnitus.  His account of his exposure is credible and consistent with the circumstances of his service.  

The record further reflects that, in March 2007, the Veteran reported having hearing loss and said that he developed tinnitus in 1971.  Here, the Board concludes that the Veteran has established the existence of an in-service injury consistent with the conditions of that time.  When examined in March 1969, prior to his entry into active service, the Veteran reported having ear trouble and explained that he had a history of ear infections but denied having hearing loss, and his ears were normal on examination, and similar findings were noted when he was examined for separation in 197l but, in March 2007, he reported having hearing loss and tinnitus.  

The Board further notes that the Veteran evidently had post-service occupational noise exposure in his work on a railroad.  However, the record also indicates that he complained of tinnitus when first seen by VA in March 2007.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. at 307.  In March 2007, the VA examiner noted that tinnitus is "subjective" and opined that military noise exposure was less likely as not contributory to the Veteran's report of tinnitus.  Thus, the evidence is in equipoise as to whether the Veteran has tinnitus due to occupational or military noise exposure.  Resolving all doubt in the Veteran's favor, service connection is established for tinnitus.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for a back disorder with degenerative disc disease is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


